UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4349


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHANI RAJU BHIMA RAJU,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00079-RJC-1)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sarah E. Bennett, TIN FULTON WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Phani    Raju     Bhima      Raju       pled    guilty,              pursuant    to    a

written plea agreement, to a five-count criminal information in

which     he    was     charged      with     conspiracy            to    defraud        the    United

States, in violation of 18 U.S.C. § 371 (2012); presentation of

fraudulent immigration documentation and aiding and abetting the

same,     in    violation       of    18    U.S.C.      §§ 1546,          2        (2012);   unlawful

employment of at least ten unauthorized aliens within a one-year

period     and    aiding    and       abetting         the    same,           in    violation     of   8

U.S.C.      §§ 1324(a)(3)(A)           (2012)          and     18        U.S.C.       § 2;     hiring,

recruiting,       and     referring         for    a    fee    unauthorized              aliens    for

employment, in violation of 8 U.S.C. § 1324a(a)(1)(A), (f)(1)

(2012); and conspiracy to commit money laundering, in violation

of   18    U.S.C.     § 1956(h)        (2012).          At     sentencing,             the   district

court varied downward from the applicable Guidelines range of

57-71      months’      imprisonment          and       imposed           a        forty-eight-month

sentence.        This appeal timely followed.

                Counsel has submitted an appellate brief pursuant to

Anders v. California, 386 U.S. 738 (1967), averring that there

are no meritorious issues for appeal but asking us to review the

propriety of the two-level obstruction of justice enhancement

that      was    imposed.            See    U.S.       Sentencing             Guidelines        Manual

(“USSG”) § 3C1.1 (2013).                   The Government has declined to file a



                                                  2
response brief.        For the reasons that follow, we affirm the

judgment.

             We review any criminal sentence, “whether inside, just

outside,    or   significantly       outside         the      Guidelines     range,”     for

reasonableness,        “under        a     deferential              abuse-of-discretion

standard.”       United States v. King, 673 F.3d 274, 283 (4th Cir.

2012); see Gall v. United States, 552 U.S. 38, 46, 51 (2007).

When determining a sentence, the district court must calculate

the defendant’s advisory Guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2012).     Gall, 552 U.S. at 49–50.

             The lone issue identified in counsel’s Anders brief

concerns the two-level obstruction of justice enhancement that

the district court adopted over Raju’s objection.                          We review the

district court’s factual findings regarding an enhancement for

clear error and its legal conclusions de novo.                         United States v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).

             To sustain this enhancement, the district court relied

on    the   relevant   facts    set       forth          in   the   presentence     report

(“PSR”),     which   detailed    some          of   Raju’s      efforts      to   mask   his

fraudulent activities from investigating authorities.                             Although

defense counsel disputed the application of the enhancement, the

facts were not contested.            We agree with the district court that

the    conduct    described     in       the       PSR    —   which,    at    a   minimum,

                                               3
established         an   attempt      to    obstruct           or     impede     the    ongoing

investigation        into     Raju’s    business          —    is     the   sort   that       USSG

§ 3C1.1     targets.          We     thus     discern         no    clear      error    in    the

application of this enhancement. *

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore       affirm    the        district      court’s        judgment.

This court requires that counsel inform Raju, in writing, of his

right to petition the Supreme Court of the United States for

further review.          If Raju requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may      move     this     court        for       leave    to      withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Raju.            We dispense with oral argument because the

facts    and    legal     contentions         are    adequately         presented        in    the

materials      before       this   court      and    argument         would     not     aid    the

decisional process.

                                                                                        AFFIRMED


     *
       Raju has submitted a pro se supplemental brief challenging
two other aspects of the computation of his Sentencing
Guidelines range and asserting that he received ineffective
assistance of counsel.    Neither of the sentencing issues has
merit, and the record does not conclusively demonstrate that
Raju’s attorney was ineffective.   Accordingly, the latter issue
should be raised, if at all, in a motion pursuant to 28 U.S.C.
§ 2255 (2012).



                                               4